Name: Commission Regulation (EEC) No 2808/88 of 9 September 1988 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  accounting;  consumption
 Date Published: nan

 10 . 9 . 88 Official Journal of the European Communities No L 251 / 15 COMMISSION REGULATION (EEC) No 2808/88 of 9 September 1988 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 11 (8) thereof, Whereas Article 7 of Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil (3), as last amended by Regulation (EEC) No 3461 /87 (4), provides that Member States are to institute a system of supervision to ensure in particular that the quantity of olive oil for which aid has been applied corresponds to the quantity actually eligible for the aid ; whereas, where there is doubt as to the compliance of applications, Member States must adopt suitable measures to verify the accuracy of the figures ; whereas, to that end, enquiries could be made among certain suppliers of packaging plants ; Article 1 Article 12 of Regulation (EEC) No 2677/85 is hereby amended as follows : 1 . The third subparagraph of paragraph 1 is replaced by the following : ' If any doubt arises as to the accuracy of the information given in aid applications, the applicant's accounts shall be checked and, where appropriate, additional checks may be carried out among suppliers and among persons to whom the packaged oil has been supplied. In that case the Member State shall suspend payment of the aid for the quantity of olive oil covered by the check and shall adopt any measures required to ensure the recovery of aid which may turn out to have been incorrectly paid and the payment of any fines. The Member State may also decide to exclude the applicant from eligibility for payment of the aid in the form of an advance for subsequent aid applications. Where it is decided to exclude an applicant the Member State shall carry out the checks required for the granting of the aid within 150 days following the submission of the aid application .' 2 . Paragraph 6 is replaced by the following : *6 . Where it is established that an aid application relates to a quantity exceeding that for which entitlement " to the aid has been recognized, the Member State shall decide forthwith on the withdrawal of approval for a given period taking account of the seriousness of the infringement, without prejudice to any other penalties.' Whereas a verification operation must not result in the suspension of payment for any application pending from the same applicant ; whereas, for the sake of sound administration, the conditions under which the payment of the aid must be suspended should be specified ; whereas the circumstances under which the undertaking's approval must be withdrawn should also be specified ; whereas Commission Regulation (EEC) No 2677/85 (*), as last amended by Regulation (EEC) No 3682/87 (6), should therefore be amended : (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . (3) OJ No L 369, 29 . 12. 1978, p . 12. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (4) OJ No L 329, 20 . 11 . 1987, p. 1 . 0 OJ No L 254, 25. 9 . 1985, p. 5 . (V) OJ No L 346, 10 . 12. 1987, p. 19 . No L 251 / 16 Official Journal of the European Communities 10 . 9 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1988 . For the Commission Frans ANDRIESSEN Vice-President